Citation Nr: 0521062	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 
2000 for the grant of service connection for spondylosis at 
the L5-S1 level bilaterally.  

2.  Entitlement to service connection for a left leg 
disability, asserted to be secondary to the service-connected 
spondylosis at the L5-S1 level bilaterally.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
spondylosis at the L5-S1 level bilaterally, effective from 
March 31, 2000.  The veteran appealed the assigned effective 
date.  This appeal also stem from a May 2003 rating action 
that denied service connection for a left leg disability, 
asserted to be secondary to the service-connected lumbosacral 
spine disorder.  

The veteran provided testimony in support of his appeal at a 
video conference hearing that was chaired by the undersigned 
in November 2004.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left leg 
disability, asserted to be secondary to the service-connected 
spondylosis at the L5-S1 level bilaterally, will be addressed 
in the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  By a rating action dated in December 1969, service 
connection for spondylosis was denied; as the veteran did not 
appeal this determination with one year of receiving of the 
decision, the December 1969 decision became final

3.  On March 31, 2000, the veteran filed a claim for service 
connection for a low back disability.  

4.  Effectuating a July 2002 decision of the Board of 
Veterans' Appeals (Board), the RO issued a rating action in 
November 2002 that granted service connection for spondylosis 
at the L5-S1 level bilaterally, effective from March 31, 
2000.  

5.  There is nothing in the record received prior to March 
31, 2001 that could be construed as an informal claim for 
service connection for low back disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 
2000 for the grant of service connection for spondylosis at 
the L5-S1 level bilaterally have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.


By a letter dated in April 2003 in the present case, the RO 
informed the veteran of the type of evidence necessary to 
support his earlier effective date claim.  In addition, the 
RO notified the veteran that it would make reasonable efforts 
to help him obtain necessary evidence with regard to this 
issue but that he must provide enough information so that the 
agency could request the relevant records.  The RO also 
discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, the RO notified 
the veteran of his opportunity to submit "information 
describing additional evidence or the evidence itself."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

Additionally, the May 2003 rating decision, the statement of 
the case (SOC) issued in February 2004, as well as the 
supplemental statement of the case (SSOC) furnished in July 
2004 notified the veteran of the relevant criteria and 
evidence necessary to substantiate his earlier effective date 
claim.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini II, 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This requirement has been met in 
the present case, where the veteran first raised the earlier 
effective date issue in March 2003, the RO furnished him with 
the VCAA notification letter in April 2003, and the agency 
first adjudicated this claim in May 2003.  

Further, all available records of pertinent post-service 
treatment which have been adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to the earlier effective date issue.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Thus, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on this claim.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2004).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
veteran to seek benefits must be shown.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The pertinent 
regulation specifically states that the effective date of a 
grant of service connection based on new and material 
evidence consisting of evidence other than service department 
records received after the final disallowance will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2004).  

A December 1969 rating action initially denied service 
connection for spondylolysis without spondylolysthesis at the 
L5-S1 level bilaterally.  A letter dated two days later in 
the same month notified the veteran of this decision.  
Significantly, the veteran did not initiate an appeal with 
regard to the denial of this service connection claim.  
Consequently, the RO's December 1969 decision is final.  
38 U.S.C. § 4005 (West 1964); 38 C.F.R. §§ 3.104, 19.112, 
19.118, 19.153 (1969); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

On March 31, 2000, the veteran filed a claim of entitlement 
to service connection for a low back disability.  The RO 
issued a decision in September 2002 that found that the 
veteran had failed to submit new and material evidence to 
reopen his claim for service connection.  Subsequently, in a 
July 2002, decision, the Board found new and material 
evidence in testimony provided in February 2002, reopened the 
claim, and ultimately granted service connection for 
spondylolysis at the L5-S1 level bilaterally.  Thereafter, in 
a rating action dated in November, 2002, the RO effectuated 
the Board's decision and, in so doing, granted service 
connection for spondylosis at the L5-S1 level bilaterally.  
The RO assigned an effective dated of March 31, 2000, which 
it noted was the date the veteran's claim to reopen was 
received.  

Significantly, as the Board discussed in it July 2002 
decision, the rating action which initially denied service 
connection for a lumbosacral spine disability in December 
1969 is final.  The regulations pertaining to effective date 
of reopened claims are clear.  As noted above, the effective 
date of a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  [Emphasis added].  38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).  In the present case, the veteran's 
claim for service connection for a low back disability was 
received on March 31, 2000.  The relevant testimony serving 
to reopen the veteran's previously denied claim was not 
provided until February 2002.  

An informal claim was not submitted under 38 C.F.R. § 3.155 
because no communication was ever filed prior to March 2000, 
indicating the veteran's intent to apply for service 
connection for low back disability.  An informal claim must 
identify the benefit sought.  Brannon v. West at 34 (1998) 
(noting that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995) for the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  Indeed, during the course of his 
November 2004 personal hearing, the veteran clearly stated 
that he had made no communication with VA regarding his back 
disability prior to March 2000.

The Board acknowledges that, along with the formal claim for 
service connection for a low back disability in March 2000, 
the veteran also submitted a copy of a computer tomography 
scan completed on his lower lumbar spine in September 1993.  
According to this document, bilateral pars defect at L5 with 
an associated grade I spondylolisthesis of L5 on S1 as well 
as soft tissue encroachment upon the neural foramen 
bilaterally at L5-S1 which was most likely secondary to the 
grade I spondylolisthesis were shown.  However, this report 
was received on March 31, 2000, along with the veteran's 
formal claim for service connection benefits.  As the 
September 1993 private medical record was not received 
earlier than the formal claim for benefits on March 31, 2000, 
it may not serve as a basis for an earlier effective date.  
See, 38 C.F.R. § 3.157(b)(2) (2004).  Moreover, no additional 
medical records (VA or private) were received which would 
constitute receipt of an informal claim for benefits prior to 
March 31, 2000.  Accordingly, an effective date prior to 
March 31, 2000 for the grant of service connection for 
spondylosis at the L5-S1 level bilaterally is not warranted.  


ORDER

An effective date earlier than March 31, 2000 for the grant 
of service connection for spondylosis at the L5-S1 level 
bilaterally is denied.  


REMAND

At his November 2004 video conference hearing, the veteran 
testified that he has received treatment for his left leg 
disability at the VA Medical Center (VAMC) in Memphis, 
Tennessee since his separation from service.  2004 hearing 
transcript (2004 T.) at 6-7.  He stated that his treating VA 
physician had told him that his left leg condition was caused 
by his spondylosis.  2004 T. at 11.  In addition, the veteran 
testified that a private physician, Dr. Michael Lovelace, at 
the Northwest Regional Hospital in Oxford, Mississippi, 
performed surgery on his left leg in approximately 1998.   
2004 T. at 9-10.  

The Board acknowledges that the record was held open for 
60 days to accord the veteran an opportunity to submit 
additional evidence, including the relevant VA and private 
medical reports that he had referenced at the personal 
hearing.  A complete and thorough review of the claims folder 
indicates that the veteran has not submitted any additional 
evidence after the November 2004 personal hearing.  However, 
as the veteran has placed VA on notice of the existence of 
purportedly medical records relevant to his secondary service 
connection claim and as all of these documents do not appear 
to be contained in his claims folder, the Board finds that a 
remand of this issue is necessary to accord VA an opportunity 
to procure any such reports which may be available.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who have rendered left leg 
treatment to him since his separation 
from service in November 1969.  The Board 
is particularly interested in records of 
such treatment rendered to the veteran by 
post-service Dr. Michael Lovelace at the 
Northwest Regional Hospital in Oxford, 
Mississippi (including reports of any 
surgery performed on the veteran's left 
leg in approximately 1998).  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.

2.  In addition, the RO should procure 
copies of all records of left leg 
treatment that the veteran has received 
at the VAMC in Memphis, Tennessee from 
November 1969 to March 2000 and since 
July 2004.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

3.  If deemed necessary (e.g., if any 
additional records of left leg treatment 
are received pursuant to paragraphs 1 or 
2 of this Remand), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
chronic left leg disability.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent left leg pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  In 
addition, the examiner should express an 
opinion as to whether there is a 
50 percent probability or greater that 
any diagnosed chronic left leg disability 
found on examination was caused, or 
aggravated, by his service-connected 
spondylosis at the L5-S1 level 
bilaterally.  If aggravation is found, 
the examiner should also specify what 
measurable degree of current chronic left 
leg disability represents a permanent 
increase in its severity caused by the 
service-connected spondylosis at the 
L5-S1 level bilaterally.  The examiner is 
asked to reconcile all opinions with the 
in-service, and post-service, findings.  

4.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a chronic left leg 
disability, as secondary to the 
service-connected spondylosis at the 
L5-S1 level bilaterally.  If the decision 
remains in any way adverse to the veteran 
and his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the AMC in 
Washington, DC.  No action is required of the veteran until 
he is notified by the RO; however, the veteran is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2004).  
The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


